Order unanimously reversed, without costs of this appeal to either party, and motion denied, without costs, without prejudice to the right to renew upon a proper showing that bankruptcy court has granted petitioner leave to pursue its remedy under the Lien Law in a State court. Memorandum: Under the circumstances of this ease no proceedings should have been taken in the State court without permission of the bankruptcy court. (Thompson v. Magnolia Co., 309 U. S. 478, 483; 1 Collier, Bankruptcy [14th ed.], § 2.07.) (Appeal from an order of Monroe Special Term granting petitioner’s motion directing respondent to furnish a verified statement pursuant to section 76 of the Lien Law.) Present — Williams, P. J., Bastow, Goldman, Henry and Noonan, JJ.